On Motion for Rehearing.
MR. JUSTICE SANNER
delivered the opinion of the court.
Counsel for respondent so entirely misconceives, and thereby suggests that others may misunderstand, the purport of the foregoing opinion that we deem it proper to take more than formal notice of his motion for rehearing. He assumes this court to have held that the giving of the notice required by Code section 3289, cannot be shown by the indorsement of the city clerk, or, if it can, that the signature of the city clerk is necessary to prove such indorsement. In view of the statement in the opinion that no one testified to the filing, presenting or receiving of the notice, and that there was no evidence to show when, by whom, or under what circumstances the so-called indorsement was made, this assumption must be characterized as wholly gratuitous. There cannot be the slightest [8] doubt that to prove the giving of the notice neither indorsement nor signature by the city clerk is essential. The fact may be established by any competent evidence; and if, in the present case, there had been testimony that the so-called indorsement was in the handwriting of the city clerk or any of his deputies, or that it was made at his office, or that the notice had come from his files, or had ever been called to the attention of the city council, an altogether different situation would have *266appeared. As the record stands, however, there is nothing at all to suggest a filing or presentation of the notice, save the legend quoted in the opinion, and this, because it does not purport to have been made by the city clerk or any of his deputies, and may have been made by anyone else, can be given no probative value. We say, again, therefore, that the record is barren of any evidence to show the giving of the notice.
Motion for rehearing denied.
Mr. Chief Justice Brantly and Mr. Justice Holloway concur.